Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 25, 2018

         No. 04-17-00400-CR, 04-17-00401-CR, 04-17-00402-CR & 04-17-00403-CR

                                       Logan Trey Field,
                                          Appellant

                                               v.

                                      The State of Texas,
                                           Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                          Trial Court No. 5810, 5811, 5812 & 5813
                       Honorable N. Keith Williams, Judge Presiding


                                        ORDER
        On December 14, 2017, we abated this appeal to the trial court to hold a hearing to
determine whether appellant is indigent, and if so, to appoint new appellate counsel. On January
22, 2018, the trial court clerk filed a supplemental clerk’s record containing the trial court’s
“Order Finding Appellant Indigent and Appointing Appellate Counsel.” The trial court ordered
M. Patrick Maguire to represent appellant on appeal as appointed counsel. Accordingly, the
appeal is REINSTATED on the docket of this court. Appellant’s brief is due 30 days from the
date of this order.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of January, 2018.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court